 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    SHERRY JONES,                                      No. 2:19-cv-01273-AC

15                       Plaintiff,
                                                         STIPULATION AND PROPOSED ORDER
16    v.                                                 FOR A THIRTY-DAY EXTENSION FOR
                                                         DEFENDANT TO FILE HIS CROSS-MOTION
17    ANDREW SAUL,
      Commissioner of Social Security,                   FOR SUMMARY JUDGMENT
18
                         Defendant.
19

20          The parties stipulate by counsel that Defendant shall have a further thirty days to file his

21   cross-motion for summary judgment. Defendant’s motion is due March 20, 2020; the parties

22   stipulate to an extension through April 20, 2020. Good cause exists for this extension because

23   this case involves an application after March 27, 2017, meaning that the agency’s new medical

24   evidence regulations apply to this case. Because these regulations represent a significant change

25   in Social Security disability law, counsel for Defendant requires more time to consult with other

26   attorneys in the agency as well as more time for sufficient review of his cross-motion before

27   filing it. To the best of counsel for Defendant’s knowledge, this is likely the first case to be

28   briefed in this Court in which the new medical evidence regulations are an issue. The requested
 1   extension will give Defendant sufficient time to research and brief this novel issue and to present
 2   it fully and accurately to the Court.
 3          Respectfully submitted March 18, 2020.
 4
     DATED: March 18, 2020                          /s/ Barbara Rizzo
 5                                                  BARBARA RIZZO
                                                    (as authorized by email)
 6                                                  Attorney for Plaintiff
 7                                                  McGREGOR W. SCOTT
 8                                                  United States Attorney

 9   DATED: March 18, 2020                   By     s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
10                                                  Special Assistant United States Attorney
11
                                                    Attorneys for Defendant
12
                                                    ORDER
13
              Pursuant to stipulation, it is so ordered.
14
     DATE: March 18, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
